 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoaz Carpet Yarns,Inc.andAmalgamated Clothingand TextileWorkers Union.Cases 10-CA-20821 and 10-CA-2036930 May 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 19 October 1984 all parties in this case, theGeneralCounsel, the Respondent Boaz, CarpetYarns, Inc., and the Charging Party AmalgamatedClothing& TextileWorkers Union, AFL-CIO,CLC (the Union), filed a stipulation with theBoard, stating that they waive hearing before anadministrative law judge and issuance of a judge'sdecision and desire to submit the case directly tothe Board for findings of fact, conclusions of law,and an order based on the stipulated record.On 10 January 1985 the Board approved the stip-ulationand transferred the proceeding to theBoard. Thereafter, the parties timely filed briefswith the Board, and the Respondent filed a replybrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the record in light ofthe briefs and finds:1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act, and it will effectuate the purposes ofthe Act to assert jurisdiction. In its answer to thesecond amended consolidated complaint, the Re-spondent admits that it is an Alabama corporation,with an office and place of business in Boaz, Ala-bama,where it isengagedin the manufacture ofcarpet yam, and further admits that during the pastcalendaryear,a , representativeperiod, in thecourse and conduct of its business it sold andshipped from its Boaz facility finished productsvaluedin excessof $50,000 directly to customerslocated outside the State of Alabama.2.The parties admit and the record reflects thatthe Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.The parties admit and the record reveals thatthe following employees constitute a unit appropri-ate for collective bargaining within the meaning ofSection 9(b) of the Act:All production and maintenance employeesemployed by the Respondent at its Boaz, Ala-bama facility, excluding office clerical employ-ees, professional employees, guards and super-visors as defined in the Act.BackgroundOn 9 March 1983 the Respondent purchased itspresentfacilityfromStandard-Coosa-ThatcherCarpet Yarn Division, Inc. at a time the latter wasunder an obligation to bargain with the Union pur-suant toa Gissellbargaining order issued by theBoard on 21 July 1981 and enforced by the FourthCircuit Court of Appeals.2 The Respondent there-after assumed the obligation to bargain with theUnion. Negotiations between the two commenced2 June 1983. Before negotiations broke off about 15June 1984,3 the parties met and conferred 13 times.On 4 June the Respondent's employees presented itwith a petition stating that they no longer wishedto be represented by the Union.4 Thereafter, theRespondent filed a petition for an election with theBoard, and on 19 June the Union filed chargesunder Section 8(a)(5) and (1) of the Act allegingthat the Respondent refused to bargain in goodfaith.On 23 July the Regional Director for Region10 dismissed the Respondent's election petition sub-ject to reinstatement following disposition of theunfair labor practice charges filed by the Union.The Respondent's request for review of the Re-gional Director's decision was subsequently deniedby the Board on 28 August.Following the dismissal of the election petitionby the Regional Director, the Respondent on 23July posted a notice to employees (quoted below),which advised that the Respondent could makechanges in working conditions if the employeescould vote in an election to decertify the Union.On 25 July the Respondent posted a second noticeto employees advising that a secret-ballot electionwould be held among unit employees the followingday to determine "whether [the Union] truly repre-sents a majority of employees and whether or not[the employees] want the Union as [their] repre-sentative for collective bargaining." A substantialmajority of employees voted against continued rep-resentation by the Union. On 27 July the Respond-ent notified the Union that it was withdrawing rec-ognition.On 10 August it granted employees a 6-percent wage increase retroactive to 1 August.The General Counsel and the Union contendthat in addition to failing and refusing to bargain ingood faith, as evidenced by its course of conductand proposals during negotiations, the Respondentviolated Section 8(a)(5) and (1) of the Act when it'NLRBPGisselPacking Co,395 U S 575 (1969)zSeeStandard-Coosa-Thatcher,Inc, 257NLRB 304 (1981), enfd 691F.2d 1133(4thOr 1982),cert denied46C, U S.1083 (1983)3Unless otherwise indicated all dates are 19844Although the Respondent states on brief that 101 employees signedthe petition,the record reveals only 97 signatures on the petition Ap-proximately 130-140 employees are in the unit280 NLRB No. 4 BOAZ CARPET YARNSwithdrew recognition from the Union and unilater-allygranted employees the wage increase. TheGeneral Counsel contends as well that the Re-spondent violated Section 8(a)(1) by promising em-ployees benefits if they voted to get rid of theUnion and by unlawfully conducting a poll of em-ployees on 26 July. The Respondent contends thatitengaged in lawful, hard bargaining with theUnion; its notice to employees was nothing morethan an accuratestatementof applicable law; andits conduct of the election or poll was lawful inas-much as it was based on objective, good-faithdoubt of majoritystatus, i.e., the employees' 4 Junepetition. It further contends that its withdrawal ofrecognition was lawful in view of the 4 June peti-tion and the results of the election and, consequent-ly, that it had no obligation to bargain over thegrantingof the wageincreaseinAugust. For thereasons set forth below, we agree with the Re-spondentthat it did not violate the Act.The Bad-Faith Bargaining AllegationsThe minutesof thebargaining sessions revealthat at the parties' first negotiation session unionnegotiatorMark Pitt presented the Respondentwith proposals concerning the purpose of theagreement, nondiscrimination, strikes and lockouts,arbitration,dues checkoff, and duration of theagreement. Pitt told the Respondent's attorney andchief negotiator, John Raudabaugh, that the Unionwas eager to reach a contract and considered duescheckoff, grievance and full arbitration, and a se-niority system to be essential to formulating a con-tract.The parties agreed that the Union wouldsubmit a complete contract minus its proposedwage package at the next negotiation session.At the secondsession on22 July 1983 the Unionpresented its proposed contract consisting of 21 ar-ticles.The Respondent indicated that it had minorproblems with the Union's agreement and recogni-tion provisions, and major problems with the pro-posed discrimination provision's inclusion of lan-guage regarding employees engaging in union ac-tivities, the time limits in the proposed disciplineand discharge provision, the requirement that asteward be present in all instances of discipline anddischarge, and the Union's seniority proposal. Rau-dabaugh stated that the Respondent would presentcounterproposals in these areas as well as to theUnion's proposals on: grievance adjustment; leavesof absence; plant rules; bulletin boards; hours, over-time,and premium pay; funeral leave; jury duty;safety and health; maintenance of conditions; andworkloads.Raudabaugh indicated that the Re-spondent would agree to the Union's separabilityand durationlanguage,but said it rejected and41would offer no counterproposals on arbitration andunion security.He said arbitration was unneces-sary, costly, and provided no finality because manycourts and administrative agencies do not defer toarbitrators' awards, and advised the Union that inlight of the Respondent's position on arbitration itwas expected that the Union would withdraw oralter its no-strike/no-lockout proposal. Regardingunion security, Raudabaugh said that accountingcosts and the failure to make checkoff authoriza-tions revocable at will made the proposal unaccept-able.At the parties' third session held on 23 August1983, Raudabaugh presented the Respondent's con-tract package, which consisted of 29 proposed arti-cles.The parties reached a tentative agreement ontheRespondent's provisions entitled "agreement,purpose, and recognition," and discussed provisionsdealingwith nondiscrimination, absenteeism andtardiness, discipline and discharge, employee status,hours, reporting and call-in pay, job bidding, tem-porary and indefinite layoffs, recalls, holidays, va-cations, leaves of absence,funeral leave, insurance,jury duty pay, credit union, suggestion program,job safety and health, notice posting, separability,and duration. Jim Walraven, who assumed the po-sition as chief negotiator for the Union, expressedhisopinion that the Respondent'smanagement-rights clausewas too broad.5 Walraven furtherstated that he opposed the Respondent's strikes andlockouts clause because it provided that the Unionwould be financially liable for all unauthorizedstrikes by employees irrespective of whether theUnion instructed employees to return to work.Walraven said that the plant rules article proposedby the Respondent was unacceptable because itgave the Respondent authority to discharge em-ployees immediately for 18 (group A) offenses,some of which Walraven believed should be con-5The Respondent's proposed management-rights clause provided thatthe Respondent retain the right to. (1) control size,qualifications,classifi-cations, performance standards, and composition of the work force, (2)supervise, direct, and control of the work force,(3) hire, select,assign,train, transfer employees to another classification,temporarily transferemployees to supervisor or instructor positions,promote,demote, sus-pend, layoff,recall,call in,terminate,discipline, and reclassify employ-ees, (4)establish,maintain, cancel,or change plant health and safety ruleswith or without notice; (5) change the workweek,hours, schedules,shifts,overtime,payroll recordkeeping rules and procedures, and pay-days,(6) determine and change employee status,(7) determine noncontin-uous and continuous operations, revise hours, overtime and premium pay,(8) determine classifications,(9) determine shutdowns,vacations,leavesand suggestions, (10) appoint and remove employees from suggestion andsafety committees; (11) approve or reject notices for posting, (12) resolveand investigate grievances, (13) determine products,workloads, speeds,etc; (14)temporarily or permanently suspend, curtail, or terminate oper-ations and hours,(15) sell, lease, or relocate operations, (16) subcontract,(17) transfer work to existing or after-acquired divisions,affiliates, or as-sociates; (18) control efficiency,and (19) control and determine the dispo-sitionof company property 42DECISIONSOF NATIONALLABOR RELATIONS BOARDsidered lesser infractions and because it did notprovide for notice to the Union in the event theRespondent decided to alter the rules. The Re-spondent's grievance proposal was objectionable totheUnion because it omitted participation of theUnion at any of the four steps, and final dispositionrested with the plant manager rather thana neutralthird party. The Union deemed the Respondent'sseniority article unsatisfactory because it stated thatselectionof employees for promotion, transfer,layoff, and recall would be made on the basis of"eligibility criteria"e and that seniority would beconsidered only where two employees were foundto be equally "eligible."For the fourth bargainingsessionon 7 September1983 the Respondent submitted seven revised pro-posals covering strikes and lockouts, plant rules,absenteeism and tardiness,grievance procedure, se-niority,hours (overtime, premium pay, and pay-days), and job safety and health. At this meetingtheUnion reiterated its position that arbitrationwas an essential ingredient in the contract.The Re-spondent indicated that voluntary arbitration was apossibility, but flatly rejected compulsory arbitra-tion of any sort. Raudabaugh told Walraven thattheRespondent had problems with the Union'sdues-checkoff proposal because of accountingcosts, the possibility of litigation arising from in-demnification provisions, and the fact that employ-ees could not revoke their authorizations for Iyear. The Union expressed tentative agreement onfuneral leaveand jury duty pay.At the fifth bargaining session on 20 September1983, the parties signed their agreement on theagreement,purpose, recognition, separability, andduration provisions of the contract. Arbitration wasagain debated in the context of discussions con-cerning plant rules (Walraven proposed arbitrationin connection with group A offenses), disciplineand discharge and management rights. The Re-spondent reiterated it would consider voluntary butnot compulsory arbitration.In their sixth session on 11 October 1983, the Re-spondent and the Union reached tentative agree-ment on the latter's proposals concerning nondis-crimination and nonemployee(Union) plant access,and without reaching agreement on the proposalsin their entirety the Respondent conceded that itwould provide 7 days' notice of any change inplant rules and that it would give employees theoption of having a union steward present at step Iof the grievance procedure.At the seventh session on 1 November 1983 Rau-dabaugh said the Union would not be held to itsa Eligibility criteria included,inter aba,experience,skills, and attitude.no-strike/no lockout proposal since the Respondentwould not agree to arbitration. Further, althoughthe Union amended its checkoff proposal to includea second escape period in June of each year, Rau-dabaugh said dues deduction was the employees'responsibility and that revocability should never-theless be at will. Numerous proposals includingvacations and the Christmas schedule were dis-cussed,' but no agreement was reached on them.On 10 November 1983 the Union and the Re-spondent held their eighth bargainingsession.Wages were discussed for the first time and the Re-spondent proposed a 5-percentincrease in wages.The parties discussed leaves of absence, workloads,checkoffs, no-strike, and plant rules-particularlythe Respondent's inclusion of an employee's refusalto submit to a polygraph test in the group A, im-mediately dischargeable offense, category. The Re-spondent rejected the Union's grievance and arbi-tration procedure proposal, stating it rejected com-pulsory third-party resolution and the Union restat-ed that finality in the plant manager was unaccept-able.The parties did, however,signoff on nondis-crimination and notice posting provisions.The ninth session was conducted on 30 Novem-ber 1983. The Union returned to the table with arevised checkoff proposal that included a thirdescape period for revocation, and the Respondentamended its absence for union business provision toallow the local president 5 days' leave without payfor union affairs in any calender year, as the Unionhad requested. Raudabaugh told the Union that the5-percentwage increase would be implementedwhen the contract took effect.8 The Union amend-ed its grievance proposal to require arbitration ofdischarges and limited to four the number of non-discharge cases the parties could arbitrate in a cal-endar year.Walraven expressed his willingness toagree to a broad management-rights clause in ex-change for concessions on certain other provisionssuch as grievances and checkoff. Raudabaugh readexcerpts from a BNA newsletter on the Board'srate of deferral in arbitration cases and reiteratedthe Respondent's refusal to include arbitration.In their 10th and 11th sessions held on 4 Januaryand 6 March 1984 the parties discussed continuingoperations at length and discussed, but came to nofinalagreement on, leaves of absence and absencesfor union affairs, bulletin boards, reporting andRaudabaugh said the Respondent would likely continue its predeces-sor's practice of completely shutting down at Chnstmastune.8Throughout negotiations the Respondent adhered to the position thatno contract term would take effect until there was a full collective-bar-gaining agreement.Itdid, however, agree to remove notices posted atthe plant regarding holidays and transfers since no agreement had beenreached in these areas BOAZ CARPET YARNScall-in pay,absenteeismand tardiness, sick leave,safety and health, employee status, seniority, andvacations. Arbitrationwas raisedand rejected oncemore.At their 12thbargaining sessionon 3 April theparties discussed holidays, vacations, and disciplineand dischargeterms.They also identified as areasof major contentionmanagementrights, strikes,grievance and arbitration, job bidding, checkoffand continuing operations.The 13th and final bargainingsessionoccurredon 22 and 23 May. In pertinent part the Union andthe Respondentsignedtheiragreementon funeralleave, jury duty,suggestionprogram, notice post-ing, separability, and union plant access terms. Ten-tative agreement was reachedregardingrecalls, va-cations and temporary and indefinite layoffs, andthere was someassent onthelanguageof the plantrules, absences and tardiness and seniority provi-sions.The Union submitted a counterproposal onmanagementrights.The Respondent rejected theUnion's no-strike proposal insofar as it related toarbitration and opposed the inclusion of any "justcause" languagein the discipline and dischargeprovision insofar as it suggested arbitration. TheRespondent also rejected dues checkoff and indi-cated it had significant differences with the Unionregardingworkloads and maintenance of condi-tions.Although the parties tentatively agreed tomeet againon 19 June, they did not do so due tothe presentation of the employees' 4 June petitionand other intervening events discussed in detailbelow.The General Counsel and the Union contendthat since 4 January the Respondent failed and re-fused to bargain in good faith. They cite the Re-spondent's refusal throughout negotiations to cometo an agreementon arbitration, dues-checkoff andseniority provisions and its insistence on a broadmanagement-rights clause despite the Union's con-cessions in these and other areas.Section 8(d) of the Act requires that employersand their employees' representatives meet at rea-sonable times and confer in good faith with respectto wages, hours, and other terms and conditions ofemployment. The obligation does not require theparties to agree on proposals, for the Act does notcompel an employer or employee representative tomake a concession on a specific issue or adopt aparticular position.9 To determine whether a partyhas met its statutory obligation to make a reasona-ble, good-faith effort to resolve its differences withitsbargaining counterpart and incorporate agreed-11Atlanta Hilton & Tower, 271NLRB 1600 (1984).43upon terms in a contract, the Boardwill examinethe party's overall conduct.Our examination of the record convinces us thatthe Respondent bargained with the Union in goodfaith.We note that the parties met, conferred, andexchanged requested information on 13 separateoccasions in a 12-month period. Although eachparty took vigorous stands on proposals deemeddear to it, neither party refused to discuss profferedproposals and counterproposals.' ° Thus, the Re-spondent stated that it rejected compulsory arbitra-tion as expensive, litigious, and not in reality final,but indicated on numerous occasions that it waswilling to consider voluntary arbitration of dis-putes. In this connection the Respondent indicatedthat it would not seek to impose a no-strike obliga-tion on the Union. Regarding dues checkoff, theRespondent indicated that it would permit accessto the plant for the collection of union dues andthat at any rate it opposed any provision that didnot allow for an employee's revocation of thecheckoff authorization at any time the employeedesired.The Respondent pointed out that theUnion had negotiateda similarterm in its contractcovering the predecessor's Guntersville plant. Theparties' divergent proposals on the seniority provi-sion of the contract provide no indication that theRespondent entered into negotiations and bar-gained with no intent of reaching a contract. TheUnion proposed that plant seniority govern deci-sions relating to layoffs, recalls, promotions, trans-fers, and job bidding, but it acknowledged that skilland experience-two of the eligibility criteriasought by the Respondent-were pertinent consid-erations.The reasons articulated by the Respond-ent for its insistence on its views toward arbitra-tion, checkoff, and seniority cannot be said to beinsincere or disingenuous.Relying onNLRB v. A-1 King Size Sandwiches,"the Union and the General Counsel assert that theRespondent's adherence to a broadmanagement-rights clause is evidence of its bad faith in view ofits stances on the provisions discussed above. Wenote, however, that the Respondent explained thatitsmanagement-rights proposal was broadly draft-ed to avoid any appearance of a waiver of rights.Additionally,we note that despite the breadth ofthe Respondent's proposal, the Union presented nocounterproposal until the 13th bargainingsession.Further,we find it significant that the proposedcontract inA-1 King Size Sandwiches,supra, con-tained a broad management rights clause, a sweep-10 Chairman Dotsonfords it unnecessary and improper to analyze thesubstanceof theparties' bargaining proposals in determining whether apartyhas engaged in bad-faith bargaining11 732 F 2d 872 (11th Or 1984), enfg 265 NLRB850 (1982) 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDing no-strike clause, and a zipper clause.As alludedto earlier,the Respondent indicated that it wouldnot demand a no-strike provision in view of its re-jection of compulsory arbitration.The Respondentalso did not tender a proposed zipper clause in thiscase.In analyzing the entirety of the Respondent'sconduct,we find it noteworthy that its approach tobargaining was cooperative in that it provided in-formation requested and counterproposals in atimely manner.Significantly it is not alleged, nor isitapparent from the record,that the Respondentimposed any substantial,unilateralchanges inworking conditions during the course of negotia-tions.'2Therefore,it appearsthatthe Respondent'sconduct both away from and at the bargainingtable does not evidence a bad-faith approach tobargaining." Accordingly,we find no merit to theallegation that the Respondent violatedthe Act byfailing and refusing to bargain in good faith.The AllegedPromise of Benefits,the Poll, andtheWithdrawal of RecognitionFollowing the employees' presentment of the pe-tition signed by a majority of employees indicatingtheyno longer wished to be represented by theUnion and the subsequent dismissal of the Re-spondent'spetition for an election,the Respond-ent's plant manager Wayne Crews on23 July 1984posted a notice to employeeswhichadvised them,in pertinent part, as follows:THE OVERWHELMING MAJORITY OFYOU, 77%, SIGNED A PETITION RE-JECTING THE UNION AND THE COM-PANY TRIED TO GET YOU AN ELEC-TION TO OFFICIALLY PROVE YOURLACK OF INTEREST IN THE UNION.THE LAW IS CLEAR. THE COMPANYCANNOT MAKE ANY CHANGES INTERMS OR CONDITIONS OF EMPLOY-MENT UNLESS THE UNION AND THECOMPANY AGREE OR NEGOTIATIONSREACH IMPASSE. THE COMPANYCOULD MAKE CHANGES IF THE EM-PLOYEES COULD VOTE IN AN ELEC-TION TO DECERTIFY OR GET RID OFTHE UNION. UNFORTUNATELY, THEUNION HAS BLOCKED THAT OPPOR-TUNITY. HOWEVER, THERE MAY BEla TheRespondentremoved a posted notice to employeesconcerningnew transfer rules on requestof the Union and added one holiday day atThanksgivingtime without conferringwith the Union.13 SeeNLRB v. American National IncCo., 343 U.S. 395 (1952);Atlan-taHilton&Tower,supra; and ChevronChemical Co.,261NLRB 44(1982).ANOTHER ALTERNATIVE. THE COM-PANY CAN MAKE CHANGES IF IT HASA GOOD FAITH DOUBT ORPROOFOFTHE UNION'S LOSS OF MAJORITY SUP-PORT AMONG THE EMPLOYEES. IHAVE ASKED OUR LAWYERS TO RE-SEARCHTHEPOSSIBILITIESOFDOING SOMETHING ABOUT OUR SITU-ATION. AS SOON AS THEY REPORTBACK TO ME, I SHALL LET YOUKNOW.This notice was followed by another dated 25July that announced that the Respondent wouldconduct a secret-ballot election on 26 July and setforth polling procedures.14 No notice of the pollwas given to the Union. The election/poll wasconducted as scheduled. Of approximately 133 em-ployees eligible to vote, 30 cast ballots for theUnion and 97 voted against continued representa-tion.There were two blank ballots. On the basis ofthe election results, the Respondent notified theUnion by letter dated 27 July that it had a good-faithdoubt of the Union's continuing majoritystatus and that it thereby withdrew recognitionfrom the Union.The General Counsel contends that the Respond-ent unlawfully promised the employees benefits ifthey would vote to oust the Union and polled themin violation of Section 8(a)(1) of the Act because itdid not notify the Union.15 The General Counselcontends further that the Respondent's withdrawalof recognition from the Union violates Section8(a)(5) and (1) because the illegality of the pollerases any underlying good-faith, objective basisfor withdrawing recognition.Regarding the alleged promise of benefits to em-ployees, we note that the 23 July notice to employ-ees alsoacknowledged that a convincing majorityof employees signed a petition stating they did notwish to be represented by the Union, and statesthat the Respondent's attempt to arrange a Boardelection for the employees was stymied by theUnion's charges of bad-faith bargaining. The noticeexpresses the Respondent's desire to help the em-ployees achieve their goal and sets forth existinglaw regarding unilateral changes in terms and con-ditions in employment.The noticemakes no men-tion of benefits or gains the employees could real-14 The notice of the pollinstructed that electioneering near the votingplace would not be permitted and that only one person at a time wouldbe permittedto vote. It furtheradvised thatReverend William Chumlywould act as observer,check names against an eligibility list, and countthe ballots.Employeeswere given assurances against reprisals and invitedto watch thecountingof the ballots.15MingtreeRestaurantv.NLRB,736 F.2d 1295 (9th Cit.1984), andNLRB v. A. W. Thompson,Inc., 651 F.2d 1141 (5th Cir.1981). BOAZ CARPET YARNSize if they voted to decertify the Union. It is notalleged that the Respondent told employees onsomeother occasion that it would increase wagesor somehow "sweeten the pie" if the employeeswere unrepresented.All that can be said of thenotice is that it is a self-serving response to the em-ployees' petition and that it provides a fairly accu-ratesummary of events and existing Board law. Itdoes not, in our view, promise benefits, impliedlyor otherwise, if the employees reject continuedrepresentation and therefore is not a violation ofthe Act.Similarly,we find that the poll itself and the at-tendantwithdrawal of recognition were lawful.The poll was conducted as a result of the presenta-tion of a petition disavowing the Union signed byan overwhelming majority of employees. Thus, theRespondent possessed an independent, objectivebasis for polling its employees.Moreover, therecord establishes that the Respondent verified theUnion's continuing majority status without infring-ing upon the employees' Section 7 rights. The pollwas conducted to ascertain the truth of the em-ployees'ownclaim of loss of majority status, i.e.,their 4 June petition, and this purpose was commu-nicated to them in the 25 July announcement. Thatannouncement assured employees there would beno reprisal regardless of the outcome of the poll,and it was conducted by secret ballot. Finally, aswe have determined that the Respondent did notfailor refuse to bargain in good faith and that itdid not promise employees benefits if they votedagainst representation, we find that the Respondentwas not engaged in the commission of unfair laborpractices or that it otherwise created a coercive at-mosphere.Additionally, under the circumstances,we find that the failure to notify the Union that thepollwould be conducted had a de minimis impact,if at all, on the conduct of the poll. The poll wasfairly conducted, and the employees' dissatisfactionwith representation is not attributable to any un-lawful conduct of the Respondent. The processingof the Respondent's petition placed the Union onnotice generally of the employees' dissatisfaction atleast a month before the poll took place. For theforegoing reasons, we conclude that the poll con-ducted by the Respondent did not violate the Act.Having found that the poll was lawful, and inas-much as there was independent, objective evidenceof loss of majority status, i.e., the employees' peti-tion itself,we further find that the Respondent didnot violate Section 8(a)(5) and (1) of the Act bywithdrawing recognition from the Union.45The Wage IncreaseAs stated earlier, the Respondent implemented awage increase in August following its withdrawalof recognition from the Union. The General Coun-sel contends that the Respondent'sgranting a 6-percentincrease in wageswhen such a figure wasnever on thebargainingtable constitutesa unilater-al change in terms and conditions of employmentviolative of Section 8(a)(5) and (1). It is further as-serted that the increase amounts to a reward forgetting rid of the Union inasmuch as the Respond-ent had proposed only a 5-percent increase duringnegotiations.It is well settled that an employer may not uni-laterally implement changes in terms and employ-ment conditions when it is under an obligation tobargain about such changes. The Respondent, wehave found, lawfully withdrew its recognition ofthe Uhion. Therefore, it was not obliged to bargainabout the wage increase and lawfully couldunilat-erally increase wages. Accordingly, we find thatthe Respondent did not violate the Act by givingemployees a 6-percent wage increase. As we findthat the Respondent did not engage in any conductwhich violates the Act, we shall dismiss the con-solidated complaint.ORDERIt is ordered that the consolidated complaint inCases 10-CA-20281 and 10-CA-20369 is dismissedin its entirety.MEMBER JOHANSEN, concurring and dissenting inpart.I agree with my colleagues that the Respondentdid notengagein surface bargaining in violation ofSection8(a)(5). I alsoagree that it did not violatetheAct by withdrawing recognition from theUnion, but do so only because I find that the 4June petition, in which 101 out of approximately130-140 unit employees stated that they no longerwished to be represented by the Union, providedthe Respondent with sufficient objective good-faithdoubt of the Union's majority status to justify with-drawal of recognition. Contrary to my colleagues,however, I would find that the 25 July notice, an-nouncing the upcoming poll, was unlawful in thatit implicitly promised employees increased wagesand/or benefits for rejection of the Union.The 25 July notice makes it clear that the Em-ployerwishes to make changes in employmentterms and conditions but that the Union "hasblocked that opportunity." It then adds thatchanges could be made if the employees expresseda desire to reject the Union. The plain implicationis that a rejection of the Union will result in the 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDimprovementof employees'termsand conditionsof employment.Indeed,the noticeis akin to an em-ployer's statement during thependency of an elec-tion petition that it would liketo give a wage in-creasebut is precludedfrom doing so because ofthe union's petition.Suchstatements,of course, areunlawful,CentreEngineering,Inc.,253 NLRB 419,421 (1980).1As noted, I would,in agreementwith the majori-ty,find lawful the withdrawalof recognition. I1Because the notice announcing the poll,in my view,is tainted, I finditunnecessary to pass on the lawfulness of the poll itself or the sufficien-cy of the noticeof the poll.would do so based on the fact that even before thepoll, the Employer possessed,by virtue of the peti-tion,sufficient good-faith doubt of the Union's con-tinued majoritystatusto justify withdrawal of rec-ognition.That good-faith doubt arose in a contextfree of unfair labor practices,and there is no con-tention that the Employer aided or assisted in thepetition.The fact that the Employer (incorrectly)deemed it necessary to acquire additional proof,and in acquiring that proof made an unlawfulpromise,does not detract from the original legiti-macy and sufficiency of its good-faith doubt.